Citation Nr: 1200273	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Newark, New Jersey.

In September 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In order to be considered a combat veteran, the evidence must show that the veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  A statement that a veteran participated in a particular operation or campaign does not establish that the veteran engaged in combat, in that those terms encompass both combat and non-combat duties.  VAOPGCPREC 12-99.

After the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3) (2011) went into effect.  This regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  The Board notes that a November 2009 VA examination indicates an Axis I diagnosis of bipolar disorder.  (See DSM-IV).  Additionally, the Veteran's VA treatment record indicate an ongoing psychiatric diagnosis of bipolar disorder.  Thus, the Board finds that the Veteran's claim encompasses a claim for an acquired psychiatric disorder, to include bipolar disorder, as well as PTSD.

The Board notes that official documentation corroborates the Veteran's claimed stressor of being subject to a mortar attack on April 23, 1970, at NhaTrang, the day after arriving in Vietnam.  Additionally, an October 2007 evaluation from a private Licensed Social Worker indicates that the Veteran has a diagnosis of PTSD consistent with DSM-IV criteria.  However, the claimed stressors discussed in that report are not consistent with the corroborated stressor of record.  The revised PTSD regulations indicate a VA psychiatrist or psychologist, or contract equivalent, must provide a diagnosis of PTSD when not based on a confirmed stressor.

Thus, the Board finds that the Veteran should be afforded an examination in order to consider the Veteran's claimed stressors consistent with the recently revised relevant regulations and to determine the nature and etiology of any other acquired psychiatric disorders present.

The Board additionally observes that the Veteran's service personnel records have not yet been obtained through official sources.  Such must be accomplished on remand.

Concerning the claim for hypertension, the Veteran's pre-induction examination dated in June 1969 notes a "vague history of hypertension" under the physician's summary.  The Veteran's blood pressure was recorded as 120/80.  At separation in January 1972, his blood pressure was recorded at 130/90.  

The Veteran was afforded a VA examination in March 2008.  The examiner indicated that the hypertension was not related to the service-connected diabetes, as the hypertension is essential.  The Board finds that the rationale provided by the examiner is insufficient.  Indeed, there was no explanation for how the examiner reached his conclusion.  While the answer	 may be obvious to a medical professional, the Board lacks such expertise and is reliant on the examiners to fully explain their findings and conclusions in order to appropriately decide the claim.  Therefore, the Veteran should be afforded an additional VA examination to determine if he has hypertension that is related to active service or any service-connected condition.

Additionally, the hearing testimony indicates that the Veteran had applied for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining entitlement to Social Security benefits must be requested in order to further adjudicate all of the issues discussed herein.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder. 

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  The Veteran's service personnel records should be obtained from official sources.  If the records cannot be obtained this must be communicated to the Veteran.  If it is found that further efforts to procure the records would be futile, this must be noted in the record and a Formal Finding of Unavailability must be issued and associated with the claims folder.  

4.  Obtain and associate with the claims file relevant VA treatment reports not already of record.

5.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should take into account the Veteran's statements concerning the chronicity of any symptomatology as well as the clinical records.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim (including bipolar disorder), the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

6.  Schedule the Veteran for a VA cardiovascular examination.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that he has hypertension that is related to active duty.  
If not, the examiner must address whether any current hypertension is proximately due to a service-connected disability, including hypertension.  If the hypertension is deemed essential, the examiner must explain in lay terms what that means and also explain what facts were used in reaching that conclusion.  

If the above questions are both answered in the negative, then the examiner should also opine whether any current hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include diabetes mellitus.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

7.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


